UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1017



CHANDER KANT; ASHIMA K. KANT,

                                              Plaintiffs - Appellants,

          versus


BREGMAN, BERBERT,    SCHWARTZ   &   GILDAY,   LLC;
DANIEL RIGTERINK,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-04-3433-WMN)


Submitted:   May 26, 2006                      Decided:   June 13, 2006


Before WILLIAMS, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chander Kant, Ashima K. Kant, Appellants Pro Se. Geoffrey Townsend
Hervey, BREGMAN, BERBERT, SCHWARTZ & GILDAY, LLC, Bethesda,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Chander Kant and Ashima Kant appeal the district court’s

order denying relief on their civil action and denying their Fed.

R. Civ. P. 60(b) motion for reconsideration.    We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.       See Kant v. Bregman, Berbert,

Schwartz & Gilday, LLC, No. CA-04-3433-WMN (D. Md. July 5, 2005;

Nov. 16, 2005).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                            AFFIRMED




                               - 2 -